                    IN THE UNITED STATES DISTRICT COURT
              FOR THE DISTRICT OF MARYLAND, SOUTHERN DIVISION


J.O.P., et al.,

                  Plaintiffs,
                                                   Civil Action No. 8:19-CV-01944-GJH
        v.

U.S. DEPARTMENT OF HOMELAND
SECURITY, et al.,

                  Defendants.


             JOINT MOTION TO STAY SUMMARY JUDGMENT SCHEDULE

        Pursuant to this Court’s June 29, 2020 scheduling order, summary judgment briefing was

scheduled to begin on August 21, 2020 and to be completed on October 16, 2020. D.I. 120; D.I.

122.

        Pursuant to the scheduling order, Defendants produced the administrative record on July

24, 2020. Plaintiffs have raised issues with Defendants regarding what Plaintiffs believe to be

deficiencies with the administrative record as produced. The parties are working to narrow or

resolve these disputes regarding the administrative record, but have not yet come to an

agreement. The parties believe that resolution of these issues is necessary before summary

judgment briefing can proceed.

        Accordingly, the parties respectfully request that the Court stay the summary judgment

briefing schedule to allow the parties additional time to attempt to resolve the disputes. The

parties have agreed to submit a joint status report by no later than September 10, 2020. A

proposed order is attached.




                                               1
Dated: August 10, 2020


Respectfully submitted,

/s/ Brian T. Burgess
                                        Michelle N. Mendez (Bar No. 20062)
Brian T. Burgess (Bar No. 19251)        Catholic Legal Immigration Network
Stephen R. Shaw*                        (CLINIC)
Goodwin Procter LLP                     8757 Georgia Avenue, Suite 850
1900 N Street, NW                       Silver Spring, MD 20910
Washington, DC 20036                    Phone: 540-907-1761
Phone: 202-346-4000                     Fax: 301-565-4824
Fax: 202-346-4444                       MMendez@cliniclegal.org
BBurgess@goodwinlaw.com
SShaw@goodwinlaw.com                    Rebecca Scholtz*
                                        Catholic Legal Immigration Network
Elaine Herrmann Blais*                  (CLINIC)
Sarah K. Frederick*                     30 S. 10th Street (c/o University of St.
Kevin J. DeJong*                        Thomas Legal Services Clinic)
Goodwin Procter LLP                     Minneapolis, MN 55403
100 Northern Avenue                     Phone: 651-962-4833
Boston, MA 02210                        Fax: 301-565-4824
Phone: 617-570-1000                     RScholtz@cliniclegal.org
Fax: 617-523-1231
EBlais@goodwinlaw.com                   Kristen Jackson*
SFrederick@goodwinlaw.com               Mary Tanagho Ross*
KDeJong@goodwinlaw.com                  Public Counsel
                                        610 South Ardmore Avenue
Scott Shuchart*                         Los Angeles, CA 90005
Kids in Need of Defense                 Phone: 213-385-2977
1201 L Street, NW, Floor 2              Fax: 213-201-4727
Washington, DC 20005                    KJackson@publicccounsel.org
Phone: 202-318-0595                     MRoss@publiccounsel.org
Fax: 202-824-0702
SShuchart@supportkind.org
                                        Attorneys for Plaintiffs
Wendy Wylegala*
Kids in Need of Defense                 * admitted pro hac vice
252 West 37th Street, Suite 1500W
New York, NY 10018
Phone: 646-970-2913
Fax: 202-824-0702
WWylegala@supportkind.org




                                    2
Robert K. Hur
United States Attorney

/s/ Allen Loucks

Allen Loucks
Vickie LeDuc
Matthew Haven
U.S. Attorney’s Office
District of Maryland
36 S. Charles Street, 4th Fl.
Baltimore, MD 21201
(410) 209-4800

Counsel for Defendants




                                3
